        CASE 0:18-cv-03505-DWF-SER Document 1 Filed 12/28/18 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


Gerald Doyen,                                             Court File No. __________

                       Plaintiff,

vs.                                                       NOTICE OF REMOVAL

D’Amico & Sons, LLC d/b/a
D’Amico & Sons and Gateway
Washington, Inc.

                       Defendants.


         Pursuant to 28 U.S.C. § 1331, 1441 and 1446, Defendant D’Amico & Sons, LLC

d/b/a D’Amico & Sons (“D’Amico”) hereby removes the above-captioned litigation to

the United States District Court for the District of Minnesota to which Defendant

Gateway Washington (“Gateway”) has consented and joined. As grounds for removal,

D’Amico states as follows:

         I.      THIS COURT HAS REMOVAL JURISDICTION.

         1.      This litigation involves a Complaint by Plaintiff Gerald Doyen against

Defendants. Exhibit A.

         2.      The Complaint is captioned in the State of Minnesota District Court for the

Second Judicial District (County of Ramsey). Id.

         3.      Federal law permits defendants sued in state court to remove a “civil action

… of which the district courts of the United States have original jurisdiction … to the

district court of the United States for the district and division embracing the place where

such action is pending.” 28 U.S.C. § 1441(a).



4845-1959-9462
        CASE 0:18-cv-03505-DWF-SER Document 1 Filed 12/28/18 Page 2 of 3



         4.      Federal law defines this Court’s “original jurisdiction” to include “civil

actions arising under the Constitution, laws, or treaties of the United States.” See 28

U.S.C. § 1331.

         5.      Plaintiff’s Complaint pleads two counts, each of which arises under the

Americans with Disabilities Act (“ADA”), a “law[] … of the United States” that is

codified at 42 U.S.C. § 12181 et seq. See Exhibit A at ¶¶ 38-55 (purporting to state

violations of the ADA).

         6.      Because Plaintiff’s Complaint arises under federal law, the Complaint

presents a federal question under 28 U.S.C. § 1331 and falls within this Court’s original

jurisdiction under 28 U.S.C. § 1441(a).

         7.      Because Ramsey County, Minnesota is within this Court’s judicial district,

this Court “embrac[es] the place where [this] action is pending” and has removal

jurisdiction under 28 U.S.C. § 1441(a).

         II.     THIS NOTICE OF REMOVAL IS TIMELY.

         8.      Defendants must remove litigation to federal court within 30 days from the

date of service. See 28 U.S.C. § 1446(b); Murphy Brothers, Inc. v. Michetti Pipe

Stringing, Inc., 526 U.S. 344, 347-48(1999).

         9.      Plaintiff served a copy of the Complaint on D’Amico on November 28,

2018.

         10.     Because this Notice of Removal is being filed within 30 days from the date

of service on D’Amico – i.e., on or before December 28, 2018 – the Notice of Removal is

timely.


                                                2
4845-1959-9462
        CASE 0:18-cv-03505-DWF-SER Document 1 Filed 12/28/18 Page 3 of 3



         III.    THIS NOTICE OF REMOVAL IS PROPER.

         12.     In accordance with 28 U.S.C. § 1446(b), attached hereto as Exhibit A are

copies of “all process, pleadings, and orders served upon” the Defendants in this

litigation.

         13.     Also in accordance with 28 U.S.C. § 1446(b), Gateway Washington’s

Consent to Removal is being filed along with this Notice of Removal.

         14.     Pursuant to 28 U.S.C. § 1446(d), the undersigned certify that immediately

after the filing of this Notice of Removal in this Court, a Notification of Filing of Notice

of Removal (attached hereto as Exhibit B) will be filed in the Minnesota District Court

for the Second Judicial District (County of Ramsey) and will be served on all parties.

         WHEREFORE, D’Amico gives notice that the above-captioned litigation has been

removed from the Minnesota District Court for the Second Judicial District (County of

Ramsey) to the United States District Court for the District of Minnesota.


                                             NILAN JOHNSON LEWIS PA


Dated: December 28, 2018                     By: /s/Veena A. Iyer
                                                 Joseph G. Schmitt (Reg. No. 231447)
                                                 Veena A. Iyer (Reg. No. 0390678)
                                                 120 South Sixth Street, Suite 400
                                                 Minneapolis, MN 55402-4501
                                                 Phone: 612-305-7500
                                                 Fax: 612-305-7501

                                             ATTORNEYS FOR DEFENDANT
                                             D’AMICO & SONS, LLC D/B/A D’AMICO &
                                             SONS




                                               3
4845-1959-9462
